DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-8-22.
Applicant’s election without traverse of claims 13-24 in the reply filed on 2-8-22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “strike plasma … extinguish the plasma” twice in lines 12, 14, 17 and 19 without referring to which gasses are used to strike plasma and what plasma is being extinguished. Although the specification discussed an embodiment following the order recited, the court held that it was improper to read a specific order of steps into method claims where, as 
Claims 14-24 are rejected as being indefinite for being dependent on an indefinite claim.
Claims 18-19 recites the limitation "the N times" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 and 20 recites the controller is configured to perform multiple process steps, but does not link these process steps to any recited structural components or provide the controller with computer programing to perform the process steps. Therefore, it is unclear how the configuration of the controller or the system is limited by the recited process steps in claims 17 and 20.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-16, 18-19 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Baek et al. US2008/0035170 (US’170) or, in the alternative, under 35 U.S.C. 103 as obvious over Baek et al. US2008/0035170 (US’170) in view of Zhai et al. US 2018/0347037 (US’037).

Regarding claim 13, US’170 teaches a cleaning apparatus and a method of cleaning a chamber used in manufacturing a semiconductor device (substrate) (abstract). US’170 further teaches a substrate processing apparatus shown in fig. 6 includes a chamber 102 while includes walls (chamber walls) a substrate support 120, gas providing parts (a gas delivery system to selectively deliver gases to the processing chamber). The processing chamber includes an upper electrode and a lower electrode located in the chamber for generating plasma (a plasma generator to selectively generate plasma in the processing chamber). The apparatus includes a control part 160 for controlling the supply of the process gases (and a controller configured to control the gas delivery system) (para. 12-38, see fig. 1). US’170 does not explicitly state that the control part controls the plasma generators, however a controller would be necessary for operating the electrodes to generate plasma. Therefore, it appears that the control part that operates the apparatus would also control the plasma generator. Therefore. US’170 teaches a substrate processing system for treating substrates, comprising: a processing chamber comprising chamber walls and a substrate support; a gas delivery system to selectively deliver gases to the processing chamber; a plasma generator to selectively generate plasma in the processing chamber; and a controller configured to control the gas delivery system and the plasma generator. US’170 further teaches the chamber cleaning process includes multiple plasma processing steps including a first plasma cleaning gas a second plasma counter gas to remove residue when the cleaning gas includes chlorine (Cl), such as silicon tetrachloride (SiCl4), carbon tetrachloride (CCl4), and molecular chlorine (Cl2), boron trichloride (BCl3), the counter gas may include fluorine (F) (fluorine species) (see fig. 2, para. 54-58). Therefore, US’170 further teaches the controller configured o a) supply a first gas selected from a group consisting of silicon tetrachloride (SiCl4), carbon tetrachloride (CCl4), and molecular chlorine (Cl2), boron trichloride (BCl3), b) strike plasma in the substrate processing chamber to etch the surfaces of the substrate processing chamber; d) supply a second gas including fluorine species; e) strike plasma in the substrate processing chamber to etch the surfaces of the substrate processing chamber. US’170 does not explicitly state that the controller is configured extinguish the plasma. However, this would be a necessary configuration of the controller for controlling the plasma processing apparatus since the plasma must be extinguished to change the operating conditions from one process step to another. Further US’170 does not explicitly state that the controller is configured evacuate the substrate processing chamber. However, this would be a necessary configuration of the controller for controlling the plasma processing apparatus to process multiple substrate.

Alternatively, US’170 does not teach evacuate the substrate processing chamber after each cleaning step of a multistep chamber cleaning process.

US’037 teaches methods and apparatus for in-situ removal of unwanted deposition buildup from one or more interior surfaces of a substrate-processing chamber (para. 2). US’037 further teaches Optionally, at operation 250, the volatile product, which is in a gaseous state, is purged out of the substrate-processing chamber. The substrate-processing chamber may be actively purged by flowing a purge gas into the substrate-processing chamber. Alternatively, or in addition to introducing the purge gas, the substrate-processing chamber may be depressurized in order to remove any residual cleaning gas as well as any byproducts from the substrate-processing chamber. The substrate-processing chamber may be purged by evacuating the substrate-processing chamber. The time-period of the purge process should generally be long enough to remove the volatile products from the substrate-processing chamber. The time-period of purge gas flow should be generally long enough to remove the volatile products from the interior surfaces of the chamber including the chamber components. At operation 260, at least one of operation 230, operation 240, and operation 250 are repeated until a chosen cleaning endpoint is achieved. It should be understood that several cycles of cleaning may apply with an optional purge process performed in between cleaning cycles (para. 65). Therefore, US’037 teaches that evacuating a plasma processing chamber in between multiple cleaning steps to remove any residual cleaning gas as well as any byproducts from the substrate-processing chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’170 to include the evacuate the substrate processing chamber after each cleaning step of a multistep chamber cleaning process because US’037 teaches that evacuating a plasma processing chamber in between multiple cleaning steps to remove any residual cleaning gas as well as any byproducts from the substrate-processing chamber.

Regarding claim 14, The modified system of US’170 teaches the system for processing a substrate according to claim 13. The modified system of US’170 would further include the controller being configured to repeat the chamber cleaning processes since operating the plasma processing chamber would include continuously processing wafers which build up residue on the chamber walls and necessitate cleaning. Therefore, the modified system of US’170 would further include the controller is further configured to: g) repeat a) to c) and d) to f) N times, where N is an integer greater than zero.

Regarding claim 15, The modified system of US’170 teaches the system for processing a substrate according to claim 13. The modified system of US’170 further includes the fluorine gas can be carbon tetrafluoride (CF4) (para. 54).

Regarding claim 16, the modified system of US’170 teaches the system for processing a substrate according to claim 13. The modified system of US’170 would necessarily further include a control mechanism for transferring the substrate into and out of the processing chamber. US’170 does not state that the controller is configured to remove a substrate from the substrate support prior to performing a) to g). However, it is noted that the applicant claimed configuration of “the controller" recites the intended use 

Regarding claims 18-19, The modified system of US’170 teaches the system for processing a substrate according to claim 13. US’170 further teaches the controller that can operate the a gas delivery system to deliver either the chlorine gas followed by the fluorine gas or the fluorine gas followed by the chlorine gas (para. 58-59). Therefore, US;170 teaches wherein the controller is configured to perform a) to c) after d) to f) during each of the N times, with regard to claim 18 and wherein the controller is configured to perform a) to c) before d) to f) during each of the N times.

Regarding claims 23-24, the modified system of US’170 teaches the system for processing a substrate according to claim 13. US’170 further teaches that the pressure in the chamber is controlled within a desired pressure range which may include the pressure of the cleaning process and the counter gas process being between 15-wherein the controller is configured to: control a first pressure in the substrate processing chamber during b) to a first pressure range; and control a second pressure in the substrate processing chamber during e) to a second pressure range. US’170 does not state that the first pressure range is less than the second pressure range, with regard to claim 23 and wherein the first pressure range is from 1 to 30 mT and wherein the second pressure range is from 30 to 100 mT, with regard to claim 24. However, it is noted that the applicant claimed configuration of “the controller" recites the intended use of the controller. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The system of US’170 is capable of controlling the pressure of the processing chamber to be within the claimed processing range and therefore the controller of the system would be capable of performing the process steps including the first pressure range is less than the second pressure range, with regard to claim 23 and wherein the first pressure range is from 1 to 30 mT and wherein the second pressure range is from 30 to 100 mT, with regard to claim 24. Applicants claim does not recite that the controller is programed to execute instructions which perform the processes steps recited, therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the system controller taught by the prior art and the system controller claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Claims 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US’170 in view of US’037 as applied to claim 14 above, and further in view of Shah et al. US 2018/0114679 (US’679).

Regarding claims 17 and 20-21, the modified system of US’170 teaches the system for processing a substrate according to claim 14. US’170 further teaches that the system is configured to perform an etching or deposition process (para. 6-7), which reads on the substrate treatment comprises etching, with regard to claim 21.

US’170 does not teach wherein the controller is configured to pre-coat the surfaces of the substrate processing chamber with a material selected from a group consisting of silicon (Si) and silicon oxide (SiOx) after g), with regard to claim 17 and wherein the controller is configured to: prior to performing a) to g): pre-coat the surface of the substrate processing chamber with a material selected from a group consisting of silicon (Si) and silicon oxide (SiOx); and perform a substrate treatment; and after g): pre-coat the surface of the substrate processing chamber with a material selected from a group consisting of silicon (Si) and silicon oxide (SiOx); and perform a substrate treatment, with regard to claim 20.

US’679 teaches embodiments of the present disclosure generally relate to improved methods for treating a process chamber to reduce undesired deposition (para. 2). US’679 further teaches at block 112, after purging of the plasma processing chamber, the purging gas(es) is stopped and a first chamber seasoning process is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’170 to include wherein the controller is configured to pre-coat the surfaces of the substrate processing chamber with a material selected from a group consisting of silicon (Si) and silicon oxide (SiOx) after g), with regard to claim 17, wherein the controller is configured to: prior to performing a) to g): pre-coat the surface of the substrate processing chamber with a material selected from a group consisting of silicon (Si) and silicon oxide (SiOx); and perform a substrate treatment; and after g): pre-coat the surface of the substrate processing chamber with a material selected from a group consisting of silicon (Si) and silicon oxide (SiOx); and perform a substrate treatment, with regard to claim 20 because US’679 teaches it is known to periodically coat a plasma processing chamber with a silicon or silicon oxide material to extend the life time of the chamber components and improve chamber stability.

Regarding claim 22, the modified system of US’170 teaches the system for processing a substrate according to claim 21. US’170 does not state that controller is configured to perform a substrate treatment where the substrate includes tin (Sn) and wherein Sn contamination is less than 5e9/cm2 after g). However, it is noted that the applicant claimed configuration of “the controller" recites the intended use of the controller. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The system/controller of US’170 is capable to processing a substrate to etching the substrate. Applicants claim does not recite any particular structural feature of the controller that would be 

Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIN F BERGNER/Examiner, Art Unit 1713